    Marc Kieselstein, P.C.                                         James H.M. Sprayregen, P.C.
    Cristine Pirro                                                 Adam C. Paul, P.C. (admitted pro hac vice)
    KIRKLAND & ELLIS LLP                                           W. Benjamin Winger (admitted pro hac vice)
    KIRKLAND & ELLIS INTERNATIONAL LLP                             KIRKLAND & ELLIS LLP
    601 Lexington Avenue                                           KIRKLAND & ELLIS INTERNATIONAL LLP
    New York, New York 10022                                       300 North LaSalle Street
    Telephone:     (212) 446-4800                                  Chicago, Illinois 60654
    Facsimile:     (212) 446-4900                                  Telephone:      (312) 862-2000
                                                                   Facsimile:      (312) 862-2200

    Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    AEGEAN MARINE PETROLEUM NETWORK                                     ) Case No. 18-13374 (MEW)
    INC., et al., 1                                                     )
                                                                        )
                               Debtors.                                 ) (Jointly Administered)
                                                                        )

                    NOTICE OF TELEPHONIC HEARING SCHEDULED FOR
                   APRIL 2, 2019 AT 3:00 P.M. (PREVAILING EASTERN TIME)

             PLEASE TAKE NOTICE that, as stated on the record at the hearing dated April 1, 2019

at 11:00 a.m., a hearing on the Joint Limited Response of U.S. Bank National Association, as

Unsecured 4.25% Notes Indenture Trustee, and Deutsche Bank Trust Company Americas, as

Unsecured 4.00% Notes Indenture Trustee, to the Objection of the United States Trustee to

Confirmation of the Plan and Joinder to the Statement of the Official Committee of Unsecured

Creditors in Supposed of Committee Members’ Fees and Expenses [Docket No. 504] (the “Committee

Member Response”) and the Statement of the Official Committee of Unsecured Creditors of Aegean



1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s
      principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue,
      Suite 1405, New York, New York 10017.



KE 60476571
Marine Petroleum Network Inc., et al in Support of Committee Members’ Fees and Expenses

[Docket No. 508] (the “UCC Response”) will be continued and heard telephonically on April 2, 2019

at 3:00 p.m. (prevailing Eastern Time) before the Honorable Michael E. Wiles of the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), in Room 617,

One Bowling Green, New York, New York (the “Telephonic Hearing”).

       PLEASE TAKE FURTHER NOTICE that the Telephonic Hearing may be continued

or adjourned thereafter from time to time without further notice other than an announcement of the

adjourned date or dates in open court at the Telephonic Hearing.

       PLEASE TAKE FURTHER NOTICE that telephonic appearances will be allowed

without prior court approval (including parties in Manhattan) for the Telephonic Hearing

currently scheduled for April 2, 2019 at 3:00 p.m. (prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that those parties wishing to participate in the

Telephonic Hearing must make arrangements through CourtCall by telephone at 1-866-582-6878.



                          [Remainder of page left intentionally blank]




                                                2
New York, New York     /s/ Marc Kieselstein, P.C.
Dated: April 1, 2019   Marc Kieselstein, P.C.
                       Cristine Pirro
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       601 Lexington Avenue
                       New York, New York 10022
                       Telephone:     (212) 446-4800
                       Facsimile:     (212) 446-4900
                       - and -
                       James H.M. Sprayregen, P.C.
                       Adam C. Paul, P.C. (admitted pro hac vice)
                       W. Benjamin Winger (admitted pro hac vice)
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       300 North LaSalle Street
                       Chicago, Illinois 60654
                       Telephone:     (312) 862-2000
                       Facsimile:     (312) 862-2200

                       Counsel to the Debtors and Debtors in Possession




                         3
